EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert M. Patino on June 14, 2022.

The application has been amended as follows: 
1)	New claim 10, presented in the amendment filed May 17, 2022, has been changed to claim 14.
2)	New claim 11, also presented in the amendment filed May 17, 2022, has been changed to claim 15.
3)	Original claims 10-13, presented in the papers filed February 4, 2021, have been cancelled.

4)	In the first line of claims 2 and 3:  The number “10” has been changed to --14--.
5)	In claim 14, line 14:  The term “read” has been changed to --rear--.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner respectfully agrees with Applicant’s arguments on pages 10 and 11 of the amendment stating that the cited Vetter ‘972 and Koch et al. ‘398 references do not teach or disclose the respective methods of securing a patient comprising the particular structural configuration of the rescue strap in combination with the distinct method steps relating to a patient as explicitly recited in new independent claims 14 and 15.  Accordingly, the claim rejections under Vetter ‘972 and Koch et al. ‘398 have been respectfully withdrawn.  With respect to the prior art, most conventional patient securing or restraint devices typically comprise at least one strap having two ends which are joined together via standard fastening mechanisms such as buckles, as opposed to the use of a strap which is wrapped about a patient by inserting a lead or rear end of the strap into one of a plurality of strap loops disposed along a length of the strap, wherein the plurality of strap loops are formed by the particular structure of a top strap and a bottom strap which is secured to the top strap by a plurality of stitch works as specifically claimed by Applicant.  Since all of the objections to the specification and claims as indicated in the previous Office action dated February 7, 2022 have also been fully overcome, and a thorough review of the cited documents as well as an updated prior art search did not yield any other references 


pertinent to all of the limitations presently recited in Applicant’s claims, it is considered that the application is currently in full and proper condition for allowance. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673